The claimant was a certified school teacher, employed full time as an instructional aide by the Mashpee school system. She began receiving unemployment compensation in June, 1978. From September 25 to November 13,1978, she worked as a machine operator at *880Augat, Inc. She claims that she took the latter position on a trial basis and left it because she found it was not “suitable” under G. L. c. 151A, § 25(c), and she seeks to reopen her original claim based on her school employment. The review examiner ruled that she had left the Augat job voluntarily without good cause attributable to the employing unit, and that she was disqualified under G. L. c. 151A, § 25 (e) (1). That decision has been affirmed by a District Court judge. No findings were made with respect to the claim that the Augat employment was not suitable. See Conlon v. Director of the Div. of Employment Security, 382 Mass. 19, 24 (1980). The decision appears to be contrary to the provisions in Code VL-425 of the defendant’s Claim Adjusters Handbook. Decisions in other States uphold claims like the present one. Wojcik v. Board of Review, 58 N.J. 341 (1971). Wallace v. Department of Employment Security, 134 Vt. 513 (1976). Herman v. Florida Dep’t of Commerce, 323 So.2d 608 (Fla. Dist. Ct. App. 1975). The case must be remanded to the Division of Employment Security for findings of fact and decision on the claim that the Augat employment was not suitable.
T. Richard McIntosh for the plaintiff.
George J. Mahanna, Assistant Attorney General, for the defendant, submitted a brief.

So.ordered.